OPINION OF THE COURT
PER CURIAM:
Seeking injunctive relief under the Civil Rights Act, 42 U.S.C. § 1983, a state prisoner serving a sentence for rape complains that he had been denied admission to a prison course in barbering because of a policy of excluding inmates imprisoned for rape from enrolling in the barbering course. Ruling that this exclusionary policy was not arbitrary or unreasonable, the district court granted a motion to dismiss the complaint.
On this appeal, the parties agree that the challenged policy has been abandoned, although the plaintiff has not been admitted to the barbering course. The dis*707continued policy was the only alleged wrong asserted in the complaint and considered by the district court. Thus, the controversy litigated in the district court is now moot.
Accordingly, the judgment will be vacated and the cause remanded to the district court for dismissal as moot, without prejudice to any other federally cognizable complaint the prisoner may have.